Order of the County Court, Nassau County, entered February 29, 1968, affirmed. The only allegation in the petition which would entitle appellant to coram nobis relief, if proved, was that the complaining witness had said off the record that he could not identify appellant as one of the men who robbed him and that the District Attorney, knowing of these statements, intentionally or unintentionally suppressed this evidence favorable to appellant. We can and do take judicial notice of the record on appeal in this court in People v. Ferguson (26 A D 2d 772) and People v. Duff (26 A D 2d 772) (Richardson, Evidence [9th ed.], § 30, and cases cited there). Appellant was tried together with Ferguson and Duff. The trial minutes establish that the complaining witness testified that he could not identify appellant as one of the men who had held him up. That record conclusively refutes appellant’s claim. There is no obligation to assign counsel to assist in the prosecution of specious issues (People ex rel. Williams v. La Vallee, 19 N Y 2d 238, 241). Beldock, P. J., Christ, Brennan, Rabin and Martuscello, JJ., concur.